  Case 3:19-cv-00477-REP Document 93 Filed 05/29/20 Page 1 of 3 PageID# 990



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

TREVOR FITZGIBBON,                          )
                                            )
               Plaintiff,                   )
                                            )
       vs.                                  ) Civil Action No. 3:19-cv-477-REP
                                            )
JESSELYN A. RADACK,                         )
                                            )
               Defendant.                   )

                   CONSENT MOTION FOR EXTENSION OF TIME TO
                          FILE RESPONSIVE PLEADINGS

       COMES NOW Defendant Jesselyn A. Radack (“Radack”), by counsel, and with the

consent of Plaintiff, files this Motion for Extension of Time within which to file her responsive

pleadings to Plaintiff Trevor Fitzgibbon’s (“Plaintiff”) Third Amended Complaint, and in support

thereof, states as follows:

                                         ARGUMENT

       On May 1, 2020, the Court entered an Order allowing Plaintiff to file a Third Amended

Complaint on or before May 18, 2020 (Dkt. No. 80). The Order also provided that Radack shall

file her Answer and other motions with respect to the Third Amended Complaint by May 29, 2020.

On May 4, 2020, after a hearing on Radack’s Motion to Stay, the Court entered an Order stating

that Radack shall file supplemental briefs in support of her previously filed Motions to Dismiss

Plaintiff’s Second Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) on May

18, 2020 (Dkt. No. 82). The Order also provided that Plaintiff’s Response was due by May 24,

2020, and Radack’s Reply by June 3, 2020.

       On May 18, 2020, Plaintiff filed a 52-page Third Amended Complaint (Dkt. No. 87). On

May 18, 2020, Radack filed a Supplemental Brief in Support of her Motions to Dismiss Plaintiff’s

                                               1
  Case 3:19-cv-00477-REP Document 93 Filed 05/29/20 Page 2 of 3 PageID# 991



Second Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (the “Supplemental

Brief”) (Dkt. No. 86). On May 24, 2020, Plaintiff filed an Opposition to Radack’s Supplemental

Brief (Dkt. No. 88). It appears that the June 3, 2020, Reply deadline set forth in this Court’s May

4, 2020, Order (Dkt. No. 82) is moot given the filing of Plaintiff’s Third Amended Complaint.

Due to the scope and gravity of the allegations in Plaintiff’s Third Amended Complaint,

undersigned counsel requests additional time, to and including June 8, 2020, to review and analyze

the allegations in Plaintiff’s Third Amended Complaint and respond to the same. Plaintiff does

not oppose the relief sought in this Motion.

          WHEREFORE, Defendant Jesselyn A. Radack, requests that this Court enter an order

extending the time within which she may file responsive pleadings to Plaintiff’s Third Amended

Complaint, to and including June 8, 2020, and such other and further relief as the Court deems

proper.

Dated: May 29, 2020


                                               Respectfully submitted,


                                               __/s/ D. Margeaux Thomas________________
                                               D. Margeaux Thomas (VSB #75582)
                                               The Thomas Law Office PLC
                                               11130 Fairfax Blvd., Suite 200-G
                                               Fairfax, VA 22030
                                               Telephone: 703.957.2577
                                               Facsimile: 703.957.2578
                                               Email: mthomas@thomaslawplc.com
                                               Counsel for Defendant Jesselyn A. Radack




                                                  2
  Case 3:19-cv-00477-REP Document 93 Filed 05/29/20 Page 3 of 3 PageID# 992



                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                    /s/ D. Margeaux Thomas__________
                                                    D. Margeaux Thomas (VSB #75582)




                                               3
